Citation Nr: 1143850	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-27 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple myeloma. 

3.  Whether the appellant's countable annual income constitutes a bar to receipt of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2011, the Veteran submitted additional written evidence with a waiver of RO consideration.  The Veteran avers that he was submitting copies of photographs with his statement.  No such photographs were attached to his statement; however, he indicated that they were copies of photographs previously submitted and of record.  Thus, the Board finds that a remand is not warranted.  


FINDINGS OF FACT

1.  On February 2, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of whether his countable annual income constitutes a bar to receipt of nonservice- connected pension benefits.

2.  An unappealed April 2003 RO decision denied service connection for diabetes mellitus.

3.  An unappealed April 2003 RO decision denied service connection for multiple myeloma.

4.  Evidence received since the April 2003 RO decision is new, relates to an unestablished fact that was the basis for the prior denial, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

5.  Evidence received since the April 2003 RO decision is new, relates to an unestablished fact that was the basis for the prior denial, and raises a reasonable possibility of substantiating the claim for service connection for multiple myeloma.

6.  The Veteran had service aboard the USS Passumpsic offshore, in the open waters of the Republic of Vietnam in 1968.

7.  There is no competent credible evidence of record that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.

8.  The competent credible evidence of record does not reflect that the Veteran was exposed to Agent Orange, or any other herbicide, in service.

9.  The Veteran was diagnosed with diabetes mellitus in 2001, approximately 28 years after separation from service.

10.  The Veteran was diagnosed with multiple myeloma in 2000, approximately 27 years after separation from service. 

11.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's diabetes mellitus is causally related to active service.

12.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's multiple myeloma is causally related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of whether the appellant's countable annual income constitutes a bar to receipt of nonservice- connected pension benefits has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Evidence received since the April 2003 RO decision that denied service connection for diabetes mellitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

3.  Evidence received since the April 2003 RO decision that denied service connection for multiple myeloma, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

4.  Diabetes Mellitus was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5.  Multiple Myeloma was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at a February 2, 2011 Board hearing, indicated that it was his intent to withdraw the appeal as to whether the appellant's countable annual income constitutes a bar to receipt of nonservice- connected pension benefits.  (See Board hearing transcript, page 2.)  Thus, that issue is no longer for appellate consideration.

Adjudicated claims

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in May 2008, VA informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denials.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), a buddy statement, articles, photographs, VA and private examination and treatment records, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  SSA records are not associated with the claims file. The Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records. Id.  

The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claims for service connection.  The Veteran has specifically stated that he believes that his diabetes mellitus and multiple myeloma are due to herbicide exposure in service.  The Veteran's STRs are negative for any complaints of diabetes mellitus or multiple myeloma.  The Veteran's SSA records would not reasonably provide evidence as to whether the Veteran was exposed to herbicides in service.  Thus, a remand to obtain SSA records is not warranted and would serve no useful purpose. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For this same reason, the Board finds that any additional medical records, not of evidence, would also not be probative.  Such records would not be able to provide competent credible evidence of exposure to herbicides in service.  

The Board also notes that at the Board hearing, the Veteran's representative contended that VA had a duty to attempt to obtain deck logs, which might reflect that the Veteran's ship had docked on inland water ways.  The Board finds that a remand to obtain deck logs is not warranted for several reasons.  First, VA does not list the USS Passumpsic as a ship that operated on the inland waterways or docked in Vietnam.  Second, the Veteran has only averred that he debarked the USS Passumpsic on one occasion and he did not aver that he set foot on land.  Third, the Veteran alleges that Vung Tau is an inland harbor; however, VA policy is that it is not.  Da Nang, Cam Ranh Bay, and Vung Tau are deemed extensions of ocean waters and not inland waterways.  Fourth, the Veteran has not specified any dates other than sometime in the years 1970 or 1971 when the USS Passumpsic may have been on an inland waterway or docked at Da Nang or Vung Tau.  Fifth, the Veteran testified that he did not recall going ashore at Vung Tau.  Sixth, the Veteran later clarified his statement regarding docking at Da Nang, and stated that the USS Passumpsic did not dock.  He also stated that he did not believe that he went ashore at any other location.  Based on the foregoing, the Board finds that remand to obtain deck logs is not warranted.  

At the Board hearing, the Veteran's representative also cited to two articles, which he contends support the Veteran's allegation that he was exposed to herbicides.  (See Board hearing transcript page 8.)  Neither article is associated with the claims file, and the representative did not indicate that he was going to associate them with the claims file.  The Board finds that a remand to obtain such articles is not warranted as there is no indication that either article deals specifically with the Veteran.  The Court has held that a medical article or treatise can provide important support when combined with an opinion of a medical professional.  In the present case, the representative has not indicated that he has obtained any medical opinion, and no such opinion is of record.  In addition, according to the Veteran's representative, the articles discuss shipboard drinking water and desalination.  As discussed in further detail below, VA has considered drinking water aboard ships, and has not found that the presumption of exposure to herbicides is warranted for drinking water.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Moreover, as is discussed below, the Board finds that there is no competent credible evidence of record that the Veteran was exposed to herbicides in service, or an indication that his disabilities are causally related to active service.  Thus, a VA examination upon reopening is not warranted. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  


Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection-herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claims for entitlement to service connection for diabetes mellitus, type II, and multiple myeloma were denied by a RO decision in April 2003 because the evidence of record failed to reflect that the Veteran had disabilities which were causally related to active service, the Veteran was not entitled to the presumption of exposure to herbicides in Vietnam, and the evidence did not reflect a diagnosis of diabetes mellitus.  In its June 2010 SOC, the RO noted that it had received new and material evidence and the claim was reopened. 

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial, included the Veteran's STRs, service personnel records, and private treatment records from 2000 to 2002.

The Veteran's STRs are negative for any indication of diabetes mellitus or multiple myeloma.  The Veteran's personnel records reflect that the Veteran served aboard the USS Passumpsic (AO-107) from September 1969 to January 1972.  The Veteran's DD 214 reflects that he was awarded the Vietnam Service Medal with bronze star, and the Republic of Vietnam Campaign medal with device.  His military occupational specialty (MOS) was as an electrical repairman.  

Private medical records, dated in September 2000, reflect that the Veteran has worked as an automotive mechanic for many years and was exposed to many cleaning solutions, including carbon tetrachloride and trimethylene derivations.  The records also reflect a diagnosis of multiple myeloma

Medical records reflect that the Veteran had multiple myeloma, and was treated with blood stem cell transplant. 

Evidence of record since the last final denial

The following evidence has been added to the record since the last final denial:

A statement from the Veteran dated in April 2009 in which he did not provide requested dates of herbicide exposure (limited to a 60 day time period), and stated that "Veteran['s] memories are often difficult to maintain, especially after a long period of time."  He also noted that his records would show that he served aboard the USS Passumpsic in the waters and near the shore of Vietnam.  He alleged that he was exposed directly to dioxin by ingesting food cooked on barbeques fabricated from used Agent Orange barrels while on board the USS Passumpsic, and from air and water contamination.

An article, "Co-distillation  of Agent Orange and other Persistent Organic Pollution in Evaporative Water Distillation", which is a study of Australian Vietnam Veterans is of record.  It notes that results from the study demonstrate that evaporative distillation "may allow TCDD and other persistent semivolatile organic chemicals to enter water supplies and to concentrate in the distillate" and that contamination via water may have been an important pathway for contamination of personnel with TCDD on board ships."  

A list of awards for the USS Passumpsic is of record.  

A typed list of USS Passumpsic locations from February 1970 to April 1970.  It notes that the ship anchored twice at Da Nang Harbor in March 1970 to re-arm the USS Ranier, and for an informal investigation into the death of a civilian.  

Copies of photographs show groups of men, and a copy of an email from M. A. which states that the one photograph is from a cruise book and is a picture of the deck loaded with barrels.  

A May 2009 memorandum from the Director, JSRRC notes there is no evidence which indicates that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft or equipment.  

An NPRC dated in October 2009, reflects the dates in which the USS Passumpsic was in the official waters of the Republic of Vietnam.

A February 2010 VA memorandum reflects a formal finding on a lack of information required to verify in-country service by the Veteran in the Republic of Vietnam. 

"Official communication" from Senator Daniel Akaka, chairman of the U.S. Senate Committee on Veteran's Affairs is of record.  It does not appear to pertain to the Veteran, is a partial communication, and references the USS Davidson.

A November 2009 VA physician's note reflects that the Veteran has a diagnosis of chronic diabetes mellitus controlled with flipizide and diet; previous sugar level exacerbations because of steroid use.  It was noted that he has had diabetes since 2001, prior to receiving steroids.  

Medical records dated in August 2006 reflect treatment and a diagnosis of multiple myeloma.

Testimony from the Veteran at a February 2011 Videoconference Board hearing, in which the Veteran testified that his ship picked up a fuel transfer pump at the dock at Da Nang Harbor in either 1970 or 1971 is now of record.  When questioned if he got off the ship and drove or was transported to pick up the pump, he testified "no, I just picked - we just picked it up on dock."  He testified that he physically left the [USS Passumpsic] to go to the dock, where the pump was handed to him.  He also testified that cooking was done in barrels, which he believed were previously used to store Agent Orange.

A February 2011 statement from the Veteran is now of record.  The Veteran stated that the USS Passumpsic anchored and the "docking occurred in a small boat that tied to the pier and from which I debarked the boat to the pier for the purpose of acquiring the bearings for the fuel transfer pump motor."  He also stated that barrels used to cook had remnants of orange stripe on them.

Formal findings dated in 2010 on a lack of information to verify that the Veteran was in-country in Vietnam are also of record, as well as a 2009 NPRC response which reflects the same.

An email from a "buddy" requesting the Veteran to "figure out when we were in the ports of Vung Tau and Da Nang."

Also of record is a May 1990 DVA report on the association between adverse health effects and exposure to Agent Orange.

Old and new evidence of record considered as a whole

The Veteran's claim was previously denied, in part, because the evidence of record was against a finding that he was exposed to herbicides in service.  The additional evidence of the article, "Co-distillation  of Agent Orange and other Persistent organic Pollution in Evaporative Water Distillation", is new and material as it provides evidence that the Veteran may have been exposed to herbicide through the water supply, as he has contended.  The Board notes, in this regard, that in determining whether to reopen a claim, the credibility of the recently received evidence is assumed.  In addition, the evidence of record now includes clinical evidence that the Veteran has a diagnosis of diabetes mellitus.  

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating each claim, and as such, is new and material to reopen the claims.

Reopened claims 

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims of entitlement to service connection for diabetes mellitus and multiple myeloma may be granted on the merits, de novo.  As noted above, in its June 2010 SOC, the RO noted that it had reopened the claims and denied entitlement on the merits.  As such, the Veteran is not prejudiced by the Board's consideration of the reopened claims on the merits, de novo.

The Board will first consider the presumption of herbicide exposure.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Board notes further that in January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ship is not among those listed.  The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  

The Veteran has averred several possibilities for exposure to herbicides.  He has averred that the USS Passumpsic anchored in Da Nang Harbor and Vung Tau Harbor, that he was on the pier at Da Nang Harbor, that he had food which was cooked in barrels which had previously stored herbicide, and that he was exposed to herbicides in the water and air.  The Board finds, as discussed below, that the Veteran is not entitled to the presumption of herbicide exposure, and there is no competent credible evidence of any such exposure. 

The Veteran has stated, and the records confirm, that he served on the USS Passumpsic in the waters near Vietnam.  The USS Passumpsic (AO-107) is a fleet oiler as evidenced by the "AO" in the hull numbers.  Fleet oilers operated off the Vietnam coast to replenish other ships.  These fleet oiler ships are referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore.  There is no such competent and credible evidence of record.

Initially, the Veteran testified that the USS Passumpsic docked on shore.  Later, in a February 2011 statement, he clarified that the ship did not dock, but anchored in the harbor.  The Board notes there is no competent credible evidence of record that the USS Passumpsic docked in Vietnam.  The USS Passumpsic is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docked to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  

The Board will consider the Veteran's various contentions with regard to herbicide exposure.  First, the Veteran avers than on one occasion, the ship anchored in Da Nang Harbor.  As noted above, service members aboard ships which merely anchored in a blue water harbor are not presumed to have been exposed to herbicides.  The Veteran stated that he took a small boat to the pier where he received a replacement part for a fuel transfer pump.  He has not averred that he actually went on land.  It is VA's policy that service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient for the presumption of herbicide exposure.  In order to warrant the presumption, there must be evidence that the Veteran was on land within the Republic of Vietnam.  The Board finds that even if the Veteran's statement as to being at or on the pier, was found to be credible, it is not sufficient for the presumption.  As noted above, it is VA policy that service in the Republic of Vietnam requires that a service member have at some point set foot within the land borders of Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that only veterans present on the landmass or inland waters of Vietnam were entitled to the presumption of service connection due to herbicide exposure.  As noted by the Court "[t]here are no doubt some instances in which the "foot-on-land" rule will produce anomalous results.  That is not surprising.  Line-drawing in general often produces instances in which a particular line may be overinclusive in some applications and underinclusive in others.  As the Supreme Court has explained, 'any line must produce some harsh and apparently arbitrary consequences.' Mathews v. Diaz, 426 U.S. 67, 83 (1976).  But just because some instances of overinclusion or underinclusion may arise does not mean that the lines drawn are irrational. See Vance v. Bradley, 440 U.S. 93, 108 (1979)." Id. At 1194. 

In the present case, the Veteran has suggested that he stood on a pier at Da Nang Harbor.  His testimony was that he went to the dock, where someone handed him a part.  (See Board hearing testimony, pages 14 -15).  His written statement is that he debarked a boat to the pier.  The Board notes that there is no evidence which corroborates the Veteran's allegation as to taking a small boat to the pier.  In this regard, the Board notes that the deck logs do not reflect that the Veteran was sent to the pier, went ashore, or that a replacement part was picked up at the harbor.  In addition, although the Veteran's MOS was as an electrical repairman, there is no reason to believe that he would have been required to take a small boat to Da Nang Harbor to pick up a replacement part.  There is no evidence, and he has not averred, that he was a coxswain or a supply clerk.  Regardless, the Board finds that standing on a pier in Da Nang Harbor is not sufficient presence in Vietnam for the presumption of exposure to herbicides.     

Second, the Board has also considered the Veteran's allegation that the USS Passumpsic anchored at Vung Tau Harbor, but that he does not recall going ashore; there is no evidence of record that he docked and went ashore.  VA policy is that anchoring in blue water harbors, such as Da Nang Harbor and Vung Tau Harbor, is insufficient for the presumption of herbicide exposure. 

Third, the Veteran has also averred that he was exposed to herbicides from the air and water in general, while drinking water aboard the USS Passumpsic, and from eating food cooked in used Agent Orange barrels.  The Board finds that there is no competent credible evidence of such exposure, and such exposure is not presumed under VA policy.  VA has not found that there is sufficient evidence that herbicides used during the Vietnam Era could have been blown by the wind into the ocean and resulted in any significant risk of herbicide exposure.  (See 73 Fed. Reg. 20,363, 20,364 (Apr. 15, 2008)).  Moreover, VA has held that it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources contaminated with herbicides, and presumptive service connection is not granted based on such an allegation as to exposure. See 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  The article, "Co-distillation  of Agent Orange and other Persistent Organic Pollution in Evaporative Water Distillation", is not a study of American Vietnam Veterans and uses the speculative term "may" in rendering the study results.  The Board finds that this is too speculative a result upon which to find that the Veteran was exposed to herbicides. 
 
Moreover, there is no competent evidence that the barrels allegedly used by the Veteran contained herbicides which then entered his system through cooked foods.  The Board finds that the Veteran is not competent to attest to the fact that he could have been exposed to herbicides from eating food cooked in a barrel which may have contained herbicides at some prior point.  

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  Considering the Veteran's statements as to his location, the STRs, and the history of the USS Passumpsic, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service. 

In sum, the Board finds that the presumption of herbicide exposure does not apply to the Veteran, and there is no competent credible evidence of record that he was so exposed.  

The Board will next consider whether the Veteran is entitled to direct service connection.  A review of the Veteran's STRs is negative for any complaints of, or treatment for, diabetes mellitus or multiple myeloma.  

The Veteran's report of medical examination, dated in November 1968, reflects that, upon clinical evaluation, his pertinent systems were normal.  The earliest clinical evidence of diabetes is in 2001, approximately 28 years after separation from service.  The earliest clinical evidence of multiple myeloma is in 2000, approximately 27 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
  
There is no competent medical evidence of record that the Veteran's diabetes and/or multiple myeloma are causally related to active service, to include exposure to an herbicide.  

While the Veteran may sincerely believe that his disabilities are causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that diabetes and multiple myeloma are not the type of disabilities which a lay person is competent to provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue whether the appellant's countable annual income constitutes a bar to receipt of nonservice-connected pension benefits is dismissed.  

Since new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for diabetes mellitus is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for multiple myeloma, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for multiple myeloma is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


